DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “Disclosed herein,” which is a phrase which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-47, 49-55, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (8,795,305).  Martin et al. disclose, at least in figures 2D-4I and col. 8, line 43 to col. 10, line 16; a material capture system, comprising: a delivery instrument (108) comprising a lumen, a body (300) comprising a braided mesh, the body comprising an open end comprising an opening and a closed end, wherein the body is compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which the opened end comprising the opening is expanded and the closed end forms a collection bag (e.g., at 302, as shown in fig. 2C) for the collection of material, the opened end closer to the delivery instrument than the closed end when the body is transformed to the second configuration, wherein the body is configured to be retracted toward the delivery instrument to collect material, wherein the system further comprises a ring-shaped member (304) attached to the circumference of the opening, wherein the ring-shaped member is expandable, wherein the system further comprises a control line (202) extending from the ring-shaped member toward the delivery instrument, wherein the ring-shaped member is first to be .
Martin et al. also disclose a material capture system, comprising: a delivery instrument (108) comprising a lumen, a first portion (200) comprising a braided mesh, the first portion comprising an opening and an end, a second portion (300) different from the first portion and coupled to the circumference of the opening (via 306), wherein the first portion and the second portion are compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which at least the opening and the second portion are expanded and the end of the first portion forms a collection bag (within 306) for the collection of material, the second portion closer to the delivery instrument than the end of the first portion when the first portion and the second portion are transformed to the second configuration, wherein the first portion and the second portion are configured to be retracted toward the delivery instrument to collect material, and wherein the system .
Claims 41, 46, 48, 54, 56, and 58-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (9,254,371). Martin et al. disclose, at least in figures 3G, 3H, 5A-6B, and 8E and col. 16, lines 5-55 and col. 18, line 66 to col. 22, line 11; a material capture system, comprising: a delivery instrument (102) comprising a lumen, a body (226) comprising a braided mesh, the body comprising an open end comprising an opening and a closed end, wherein the body is compressed in the delivery instrument in a first configuration, wherein the body is transformable to a second configuration in which the opened end comprising the opening is expanded and the closed end forms a collection bag for the collection of material, the opened end closer to the delivery instrument than the closed end when the body is transformed to the second configuration, wherein the body is configured to be retracted toward the delivery instrument to collect material, wherein the system further comprises an expandable funnel, (260) and wherein the expandable funnel is positioned between the body and the delivery catheter when the body and the funnel are expanded (as shown in fig. 5E).
Martin et al. also disclose a material capture system, comprising: a delivery instrument (102) comprising a lumen, a first portion (226) comprising a braided mesh, the first portion comprising an opening and an end, a second portion (260) different from the first portion and coupled to the circumference of the opening (when 226 and 260 meet, as shown in fig. 8E), wherein the first portion and the second portion are compressed in the delivery instrument in a first configuration, wherein the first portion and the second portion are transformable to a second configuration in which at least the 
Martin et al. further discloses a material capture system, comprising: a funnel (260), a body (226) comprising a braided mesh, the body comprising an opened end comprising an opening and a closed end, wherein the body and the funnel are compressed in a first configuration, wherein the body and the funnel are transformable to a second configuration in which the funnel is expanded and the opened end comprising the opening is expanded and the closed end forms a curved collection bag for the collection of material, wherein the opened end is closer to the funnel than the closed end when the body and the funnel are transformed to the second configuration, wherein the body is configured to be retracted toward the funnel to collect material, wherein the body is a generally tubular structure comprising a portion with a substantially constant diameter, and wherein the funnel is woven or braided.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771